 

IN THE UNITED STATES DISTRICT COURT MAR 27 2028

FOR THE DISTRICT OF MONTANA slr us bet coun
BILLINGS DIVISION District Or Montana
ings

SUSAN DOW,
CV 20-31-BLG-SPW

Plaintiff,

vs. ORDER

SAFECO INSURANCE COMPANY
OF AMERICA, a Liberty Mutual
Company; and LIBERTY MUTUAL
INSURANCE COMPANY,

 

Defendants.

 

Defendants Safeco Insurance Company of America and Liberty Mutual
Insurance Company move for the admission of Maggie I. Burreson to practice
before the Court in the above captioned matter with Clayton H. Gregersen of
Billings, Montana, designated as local counsel. The motion complies with Local
Rule 83.1(d), and plaintiff does not object.

IT IS SO ORDERED that Defendants Safeco Insurance Company of
America and Liberty Mutual Insurance Company’s motion to admit Maggie I.
Burreson to appear pro hac vice (Doc. 2) is GRANTED and she is authorized to
appear as counsel with Clayton H. Gregersen pursuant to L.R. 83.1(d) in the above

captioned matter.
DATED this ars day of March, 2020

Nee thet.

/SUSAN P. WATTERS
United States District Judge
